Citation Nr: 1437356	
Decision Date: 08/21/14    Archive Date: 08/27/14

DOCKET NO.  10-08 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel





INTRODUCTION

The Veteran served on active duty from April 1956 to March 1961.

This matter comes on appeal before the Board of Veterans' Appeals (Board) from July 2009 and October 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office in Oakland, California (RO).  

The Veteran was scheduled for an April 2012 Board videoconference hearing, but withdrew his hearing request in March 2012.  Accordingly, the hearing request has been withdrawn.

In a July 2014 Written Brief Presentation, the Veteran's representative discussed evidence related to the Veteran's claim to reopen service connection for a right knee injury, denied by the RO in September 2013.  This issue is not currently on appeal before the Board, and it is unclear whether the representative's statement was intended as a notice of disagreement to the September 2013 decision.  As such, this matter is referred to the AOJ so that they can request clarification from the Veteran as to his intent.  See 38 C.F.R. § 19.26 (b) (2013).  

Additionally, the Veteran's representative identified, in his statement, "inferred claims" for service connection for a traumatic brain injury, two broken arms, flat feet, a left knee disability, and face and body scars.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for clarification as to whether the Veteran wishes to file a claim, and for appropriate action.  38 C.F.R. § 19.9(b) (2013).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).



FINDINGS OF FACT

1.  The Veteran experienced acoustic trauma in service and had no significant post-service occupational or recreational noise exposure.   

2.  The Veteran has currently diagnosed sensorineural hearing loss and tinnitus.

3.  Hearing loss and tinnitus are etiologically related service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131; 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.385 (2013). 

2.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131; 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2013).  Because this decision constitutes a full grant of the benefits sought on appeal, no further discussion regarding VCAA notice or assistance duties is required. 

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); 
see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 
7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

In this case, sensorineural hearing loss is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on chronic in service symptoms and continuous post-service symptoms apply.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  Tinnitus is not a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) does not apply to that claim.  Walker, supra.  

Where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.

Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  In Hensley v. Brown, 5 Vet. App. 155, 157 (1993), the Court indicated that 38 C.F.R. § 3.385 does not preclude service connection for a current hearing disability even where hearing was within normal limits on audiometric testing at separation from service.  See also Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992) (interpreting that 38 C.F.R. § 3.385 does "not serve as a bar to service connection" where there is an absence of results of an in-service audiometric examination capable of being compared with the regulatory pure tone and speech recognition criteria). 

Specific to claims for service connection, impaired hearing is considered a disability for VA purposes when the auditory threshold in any of the frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; the thresholds for at least three of these frequencies are 26 or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
In evaluating claims of service connection for hearing loss, it is observed that the threshold for normal hearing is from zero to 20 decibels, with higher threshold levels indicating some degree of hearing loss.  Hensley, 5 Vet. App. 155.  

The Board is charged with the duty to assess the credibility and weight given to evidence.  Wensch v. Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Generally, the degree of probative value which may be attributed to a medical opinion issued by a VA or private treatment provider takes into account such factors as its thoroughness and degree of detail, and whether there was review of the veteran's claims file.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  Also significant is whether the examining medical provider had a sufficiently clear and well-reasoned rationale, as well as a basis in objective supporting clinical data.  
See Bloom v. West, 12 Vet. App. 185, 187 (1999); Hernandez-Toyens v. West, 
11 Vet. App. 379, 382 (1998); see also Claiborne v. Nicholson, 19 Vet. App. 181, 186 (2005) (rejecting medical opinions that did not indicate whether the physicians actually examined the veteran, did not provide the extent of any examination, and did not provide any supporting clinical data).  The Court has held that a bare conclusion, even one reached by a health care professional, is not probative without a factual predicate in the record.  Miller v. West, 11 Vet. App. 345, 348 (1998).

Service Connection Analysis 

The Veteran contends that bilateral hearing loss and tinnitus are related to exposure to acoustic trauma from 671 GM marine diesel engines and other heavy equipment while working at a large engine repair shop in service.  The Veteran contends, additionally, that tinnitus had its onset in service.

After reviewing all the lay and medical evidence, including the Veteran's statements, the Board finds, resolving all reasonable doubt in the Veteran's favor, that hearing loss and tinnitus were incurred in service.  

The Veteran has currently diagnosed bilateral hearing loss "disability" that meets the criteria of 38 C.F.R. § 3.385 and has tinnitus.  

On the authorized VA audiological evaluation in June 2009, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
25
65
70
LEFT
5
15
25
35
55

Speech audiometry revealed speech recognition ability of 100 percent in the right ear and of 100 percent in the left ear.  

Additionally, on a private audiological evaluation completed in March 2012, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
30
40
50
60
LEFT
20
25
45
65
80

Speech audiometry (Maryland CNC) revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  

Accordingly, the Board finds that the Veteran has met the threshold criteria for establishing a current hearing loss "disability" in both ears for VA purposes in accordance with 38 C.F.R. § 3.385.  The VA examination and private audiology treatment reports dated in July 2009 and March 2012 also reflect a current diagnosis of tinnitus.  

The Board finds that the Veteran experienced acoustic trauma in service.  The Veteran has consistently reported exposure to noise from marine diesel engines while working in an engine repair shop in service, in his claim and in subsequent statements.  He reported in October 2008 that he took the engines apart, rebuilt them, and tested and ran the engines.  He also identified exposure to other heavy equipment in service and indicated that no hearing protection was used or provided. 

The Veteran's DD Form 214 shows that he served on active duty overseas in the United States Navy Reserves.  The DD Form 214 does not identify a specialty number or title, but identifies a related civilian occupation of "automative mechanic."  The Board finds that the Veteran is competent to describe noise exposure in service, and the Board finds that his report of exposure to noise from marine diesel engines while serving in a naval engine repair shop is credible and consistent with his duties in service.  

The Veteran has not identified significant post-service occupational or recreational noise exposure.  During a June 2009 VA examination, the Veteran reported working for a telephone company for 27 years post-service, with four years as a line man and 23 years as a manager, with no recreational noise exposure.  The in-service engine noise exposure and lack of post-service noise exposure was also noted by Dr. J.M. in providing a March 2012 private opinion.  

The Board finds that the weight of the evidence shows that bilateral hearing loss and tinnitus were incurred in service.  Enlistment and separation examinations showed that the Veteran's hearing was 15/15 on whispered voice testing.  Service treatment records do not include audiometric data.

A June 2009 VA examiner opined that she could not resolve the issue [with regard to service connection] without resort to mere speculation, stating that the Veteran's audiogram was consistent with noise exposure; however, as military examinations were conducted by whisper test, the presence or absence of a high frequency hearing loss component of hearing loss prior to and in service could not be determined.  

Although the whisper voice test is an alternative means of testing hearing, the whispered voice test cannot measure audiometric threshold shifts, can neither establish nor rule out the presence of a hearing loss disability as defined in 
38 C.F.R. § 3.385, and is not capable of capturing hearing loss that may have begun in service following acoustic trauma.  See Smith v. Derwinski, 2 Vet. App. 137, 138, 140 (1992).  For these reasons, an absence of hearing loss shown by whispered voice testing cannot be relied upon in denying a claim for service connection for hearing loss, or as evidence of no hearing loss during service.  Because the June 2009 VA examiner could not provide an opinion as to etiology, and based this upon the lack of audiometric data from service, the Board finds that the opinion is not probative.  Moreover, while the VA examiner found the Veteran's audiogram to be consistent with noise exposure, she did not explain the significance of the Veteran's identified exposure to large engines, compressors, and other equipment in service.  

Conversely, the Veteran has provided July 2009 and March 2012 opinions from 
Dr. J.M., a private Ear Nose and Throat (ENT) physician, and a March 2012 opinion from Dr. D.A., a private audiologist, who relate current hearing loss and tinnitus to noise exposure in service.  In providing the opinions, both Dr. J.M. and Dr. D.A. identified the Veteran's in-service exposure to engine noise while working as a diesel boat mechanic, and Dr. J.M additionally noted that the Veteran's lifetime employment history did not include an occupation with loud noise exposure.  
Dr. D.A. opined that hearing loss and tinnitus were, at least as likely as not, caused by or a result of military noise exposure, reasoning that the Veteran's service involved exposure to noise as a diesel boat mechanic as well as noise from weapons qualification training.  Dr. J.M. opined in March 2013 that the Veteran's hearing loss and tinnitus were caused as a result of his military noise exposure.  Dr. J.M. reasoned that hearing loss of the Veteran's type and magnitude caused his tinnitus, that hearing loss and tinnitus were likely caused by or a result of loud noise exposure, and in that regard, he reasoned that the Veteran was exposed to noise in service from a large engine repair shop while post-service occupational noise was not identified.  

The Veteran is competent and credible to identify the noise exposure from marine diesel engines in service, and the Board finds that the March 2013 private opinions from Dr. J.M. and Dr. A.D. are well-reasoned and are based on a history of military noise exposure consistent with the Board's own findings.  Resolving reasonable doubt in the Veteran's favor, the Board finds that bilateral hearing loss and tinnitus are etiologically related to service.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  


ORDER

Service connection for bilateral hearing loss is granted. 

Service connection for tinnitus is granted.



____________________________________________
K. J. Alibrando
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


